 1   Paul N. Phillips, Esq., SBN 128197
     2400 Professional Drive, Suite 100
 2   Roseville, CA 95661
     paul@pnphillipslaw.com
 3   Telephone: 916-416-0441
     Facsimile: 916-358-7396
 4
     Attorney for Defendant-in-Interpleader and Cross-Defendant
 5   SAUNDRA LEE BROWN-KINGSTON

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
                                      SACRAMENTO DIVISION
10
                                                         )
11    GREAT AMERICAN LIFE INSURANCE                      )   Case No. 2:18-CV-02783-MCE-KJN
      COMPANY, a corporation,                            )
12                                                       )
                          Plaintiff-in-Interpleader,     )   ORDER ON REQUEST TO SEAL
13    vs.                                                )   DOCUMENTS BY DEFENDANT-IN-
                                                         )   INTERPLEADER AND CROSS-
14    SAUNDRA LEE BROWN-KINGSTON, an                     )   DEFENDANT SAUNDRA LEE
      individual; CHRISTINE LEORA BAILEY,                )   BROWN-KINGSTON
15    an individual; and DOES 1 through 10,              )
      inclusive,                                         )
16                                                       )
                       Defendants-in-Interpleader.       )
17                                                       )
      AND RELATED CROSS-CLAIM                            )
18    _____________________________________              )

19

20

21

22

23

24

25
     ///
26
     ///
27
     ///
28

                                                         1
                                                 Order                Case No. 2:18-CV-02783-MCE-KJN
 1          Having received and reviewed the unopposed Request to Seal Documents by counsel for

 2   Defendant-in-Interpleader and Cross-Defendant Saundra Lee Brown-Kingston (ECF No. 21), and

 3   for good cause appearing, said Request is GRANTED.
 4          Documents ECF Nos. 19 and 19-1 contain unredacted personal data identifiers, to include
 5   full names, social security numbers, phone numbers, home and work addresses, dates of birth, and
 6   personal medical information. Because of this, the Clerk of this Court shall file under permanent
 7   seal ECF No. 19, “NOTICE of Designation of Persons with Knowledge and Notice of Documents
 8
     Produced by Saundra Lee Brown-Kingston,” and Attachment #1 thereto (ECF No. 19-1) pursuant
 9
     to Federal Rules Civil Procedure 5.2(6) and Local Rules 141(a).
10
            IT IS SO ORDERED.
11
     Dated: February 5, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
                                                 Order                  Case No. 2:18-CV-02783-MCE-KJN
